                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


BART HAYNIE,
Individually and on behalf of all
others similarly situated                                                    PLAINTIFF

V.                                     4:19CV000336 JM

UBER TECHNOLOGIES, INC.                                                      DEFENDANT



                                    ORDER OF DISMISSAL

       Pursuant to the Joint Stipulation of Dismissal with Prejudice (ECF No. 17), the Court finds

that this case should be dismissed. The Complaint and all claims in this action are hereby dismissed

with prejudice. The Clerk is directed to close the case

       IT IS SO ORDERED this 5th day of December, 2019.




                                              James M. Moody Jr.
                                              United States District Judge
